Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-1-2008

Lloyd v. Shannon
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2616




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Lloyd v. Shannon" (2008). 2008 Decisions. Paper 929.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/929


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ____________

                                  No. 05-2616
                                 ____________

                           JOHN ANTHONY LLOYD,

                                         Appellant,

                                        v.

                      MR. ROBERT SHANNON;
     THE DISTRICT ATTORNEY OF THE COUNTY OF SCHUYLKILL, PA;
      THE ATTORNEY GENERAL OF THE STATE OF PENNSYLVANIA,

                                          Appellees.

                                 ____________

             On Appeal from the United States District Court for the
                        Middle District of Pennsylvania
                            D.C. No. 04-cv-01767
                 District Judge: Honorable James M. Munley
                                ____________

                  Submitted Under Third Circuit LAR 34.1(a)
                               April 10, 2008

            Before: SMITH, HARDIMAN and ROTH, Circuit Judges.

                              (Filed: July 1, 2008)
                                 ____________

                           OPINION OF THE COURT
                                ____________



HARDIMAN, Circuit Judge.
       John Anthony Lloyd appeals the District Court’s order dismissing his petition for a

writ of habeas corpus. Because Lloyd has been imprisoned on unrelated criminal charges

and is no longer subject to the “special condition” of parole that is the subject of his

petition, we will vacate and remand to the District Court with instructions to dismiss

Lloyd’s petition as moot.

                                              I.

       As we write exclusively for the parties, we will recount only those facts essential

to our decision. Lloyd was granted parole subject to the special condition that he refrain

from forming any romantic relationships with women who had physical custody of minor

children. After his parole was revoked for dating a woman with minor children, Lloyd

filed a habeas petition, arguing that the imposition of the special condition was

unconstitutional. The District Court dismissed the petition and Lloyd timely appealed.

While this appeal was pending, however, Lloyd was again granted parole, fled the

supervision of the parole board shortly thereafter, and was ultimately arrested and

incarcerated for unrelated criminal charges. Lloyd is currently in custody awaiting

resolution of these outstanding criminal charges, and has also been recommitted to serve

18 months of back time, when available, for fleeing the supervision of the parole board.

Accordingly, he is no longer subject to the special condition that is the basis of his habeas

petition.

                                              II.



                                              2
       The federal courts may neither render advisory opinions nor decide questions that

cannot affect the rights of litigants. Preiser v. Newkirk, 422 U.S. 395, 401 (1975); Sutton

v. Rasheed, 323 F.3d 236, 248 (3d Cir. 2003) (per curiam). Thus, an inmate is not entitled

to seek equitable or declaratory relief once he is no longer subject to the alleged

conditions he seeks to challenge. Sutton, 323 F.3d at 248. We will consider such claims

only where the challenged conditions are: (1) too short in duration “to be fully litigated

prior to its cessation or expiration”; and (2) “there [is] a reasonable likelihood that the

same complaining party would be subjected to the same action again.” Abdul-Akbar v.

Watson, 4 F.3d 195, 206 (3d Cir. 1993).

       Here, Lloyd is incarcerated for reasons that are entirely unrelated to the special

condition. Accordingly, a ruling by this Court with respect to the constitutionality of the

special condition will have no effect on the conditions or length of Lloyd’s confinement,

and his claims are no longer justiciable. Nor is this a case where the plaintiff may show a

“reasonable likelihood” that he will be subjected again to the same unlawful practice.

Indeed, given the uncertainty of the pending criminal charges, and the additional 18

months that Lloyd must serve regardless of the resolution of those charges, it would be

wholly speculative to conclude that the parole board will regain jurisdiction over Lloyd at

some future time and choose to impose the same special condition he seeks to challenge

in this case. This remote possibility is not the “continuing and brooding presence”

required to constitute a live case or controversy. See Preiser, 422 U.S. at 403 (internal

citation omitted). Moreover, there is no suggestion that any subsequent imposition of the

                                               3
special condition would be too short in duration for Lloyd to fully litigate any future

claim prior to cessation.

       Our decisions in Micklus v. Carlson, 632 F.2d 227 (3d Cir. 1980), and Beshaw v.

Fenton, 635 F.2d 239 (3d Cir. 1980), are distinguishable. In Micklus, we rejected a claim

of mootness where the plaintiff’s history of incarceration in facilities not compliant with

the Youth Corrections Act, together with the low standard for re-incarceration of youth

offenders, created a “real threat” of future incarceration in non-compliant facilities. 632

F.2d at 233. In Beshaw, we found a live controversy where prison officials retained the

discretion to transfer plaintiff back into the federal facilities of which he complained, and

in fact the plaintiff’s placement in a different state facility had been made possible by the

very state-federal transfers that he alleged were unlawful. 635 F.2d at 241-42. Here, the

reasons for Lloyd’s current incarceration have nothing to do with his violation of the

special condition, and the parole board has no jurisdiction over Lloyd for at least another

18 months, if at all. Furthermore, the mere fact that the parole board imposed the special

condition upon Lloyd once before hardly makes it a certainty that the same condition will

be reimposed in the event Lloyd is granted parole from any sentence arising from the

pending criminal charges and serves the 18 months of back time for his most recent

parole violations. Thus, there is no current and “real threat” that Lloyd will again be

subject to the special condition of parole.

       For all the foregoing reasons, we find that Lloyd’s petition for a writ of habeas

corpus is moot. Accordingly, we will vacate the District Court’s order and remand with

                                              4
instructions to dismiss the petition. See Bagby v. Beal, 606 F.2d 411, 414 (3d Cir. 1979)

(it is the “settled practice” to vacate the district court judgment when a case becomes

moot on appeal).




                                             5